 1

 2

 3

 4

 5
                          UNITED STATES DISTRICT COURT
 6
                                   EASTERN DISTRICT OF CALIFORNIA
 7

 8   MIGUEL AVILA, et al.,                              Case No. 1:18-cv-01684-LJO-SAB

 9                   Plaintiffs,                        ORDER CONTINUING SCHEDULING
                                                        CONFERENCE TO MARCH 28, 2019
10           v.
                                                        (ECF No. 14)
11   ANTHONY ALLEN ALEWINE, et al.,

12                   Defendants.

13

14          On January 30, 2019, Plaintiffs Miguel Avila and Yamilet Avila, by and through her

15 guardian ad litem, filed a request to continue the initial scheduling conference in this action as

16 the defendants were served on January 23, 2019. The Court finds that good cause exists to

17 continue the scheduling conference to allow time for responsive pleadings to be filed.

18          Accordingly, IT IS HEREBY ORDERED that:

19          1.      Plaintiffs’ request to continue the initial scheduling conference is GRANTED;

20          2.      The initial scheduling conference set for February 26, 2019 is CONTINUED to

21                  March 28, 2019, at 9:30 a.m. in Courtroom 9; and

22          3.      The parties shall file a joint scheduling report seven (7) days prior to the

23                  scheduling conference.

24
     IT IS SO ORDERED.
25

26 Dated:        January 30, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
27

28


                                                    1
